Title: To Thomas Jefferson from Richard Claiborne, with Enclosure, 9 June 1787
From: Claiborne, Richard,Banks, Henry
To: Claiborne, Richard,Jefferson, Thomas




Dear Sir
London No. 14 King Street Cheapside 9. June 1787.

I beg leave to trouble your Excellency on a subject which is of material consequence to me. Colonel Blackden, no doubt, informed you of my being the proprietor of Lands in the western country of Virginia; of which he had some for sale while he was in France, tho they turned out short of my expectations. I have therefore applied my thoughts to another system, which there is a greater certainty of deriving benefits from, namely, that of settling the property with Inhabitants, and the particulars are now under consideration by a Gentleman of this city. In the mean time, should any one be disposed to purchase, I shall have it in my power to accommodate them independant of those Lands which I have reserved for settlements, and for no other purpose. They are a large body, dissected into Tracts of 1000 Acres each, situate on Cheat river, through which the road runs that has been cut from Potomack River to Monongalia River; and are spoken of in the highest terms by Gentlemen who have seen them. The opening of the Potomack is a very leading consideration to their cultivation, and I have determined to spare no pains in promoting the business with all the means I can raise. Whether therefore, in case of sale or any other mode of disposal, I shall be happy in a few sentiments from your Excellency of the fertility of that part of the Country which I have mentioned, and the advantages flowing to it from the improvement of the Potomack.—Also that you will favor the subject with an opinion, at what price Good Lands might be estimated in the Counties of Harrison and Monongalia. How far your Excellency  will be pleased to go as to this latter point, I leave altogether to yourself. I would only observe that I wish nothing more than to deal candidly with all mankind, and the better my sentiments are corroborated by respectable authority, the more apt I shall be to meet with success. As to the quality of the Lands, it will be my province to make them such as I shall discribe them to be, and as I shall deal in none but those that are good, I hope that taking this and the other advantages into consideration, your Excellency will find it not disagreable to give an opinion; which if still not pointedly, will serve to promote a price. I have uniformly impressed my mind with the sum of 5/. pr. acre as a price which might be exceedingly elegible for purchasers, but this I do not mean to advance as a principle towards your opinion.
Having possessed your Excellency fully of the object I have in view, I hope that the materials with which you will be able to furnish me, will be a means of effecting a matter which promises such solid advantages. If I can obtain my wishes, I mean to return to Virginia, and superintend the business myself, in which case, an additional happy reflection springs in my mind, that it will be the means of promoting the Interest of my Country. In the mean time, and at all times, I shall be happy to serve your Excellency as far as it lies in my power.
I take the liberty to inclose, by way of news, some extracts of Letters which I have received from Mr. Henry Banks who is my corrispondent in Richmond Virginia, and hope they will prove acceptable to you.
I am, Dear Sir, with much respect your Excellency’s Most obedient & most humble Servant,

Rd. Claiborne



EnclosureHenry Banks to Richard Claiborne

Richmond Feby. 25. 87.

“The last advices which were forwarded to you from this quarter were from my Brother Ferard, since which I have performed a very long tour to our Frontiers, not a little exposed to hardship, bad fare and cold weather, in which I have become fully satisfied of the possibility of drawing the furr Trade from the channels in which it has been so long runing, to wit, Canada, to this place. Every assembly do more and more increase the value of western property by the encouragement given to the settlers by opening roads, and palliating Taxes. The last have sanctioned and authorised a new road from Staunton to Kentuckie, which will save 200 miles from the former route, to which 5000£ was voted, the deficiency to be made up by subscriptions. I was made one of the Commissioners, upon the duties of which, of Five,  I immediately entered, and taking the event upon myself without consultation, have employed therein a large number of hands. This road intersects the great Kenhaway below the Rapids at the distance of 300 miles from Richmond—the road all the way good from that place to any of the Kentuckie settlements. There is an easy and certain communication by water, which even in the greatest flood, is practicable. The clearing of James River will open the communication to be easy, even for the bringing of hemp &c from the Kenhaway. This all being done, proper posts established, and a store on the Ohio at the mouth of the Kenhaway, the furs must find their way to Richmond. A stock of 10,000£ could be well engaged herein, and from that to any larger sum. It must be evident that while we hold 600 miles upon the Ohio and while we supply that Country with Goods on liberal terms, the Trade must have a tendency to this place and to Alexandria, whose advantages are nearly equal. I shall in a few days make a second tour to Greenbrier, where the people have universally offered to elect me for the House of Assembly.”



March 18th. 1787.

“You can have no idea of the scarcity of money and the general distresses which pervade this Country. Scarcely a man who is not a defendant in some suit or other, and a great proportion subject to executions. Some of the first characters in confinement. All these things strongly indicate that the next assembly must make some new regulations in the internal police of this Country.
I have written often to you of the ease with which a furr trade could be drawn to this place from the waters of the Ohio and Mississipi. Nature has made the communications much more easy and they would have been used but for the Indians, who are now made quiet by over awe. There are great advantages arising to some company who shall first properly engage. A stock of 10,000£ is sufficient to begin the business, and a much larger sum may be employed profitably. The channel is now receiving a proper establishment. The roads are opening. When completed, I shall commit the whole to print, with my observations. I shall use every exertion in my power to have the business perfected, which the office of a Commissioner for that purpose will enable me to do.

